Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 2, 5, 15, 21-28, 30-32, 47, 49, 58, 59, and 61 are pending.
2.	The preliminary amendments to the specification of 6/17/2020 and 10/20/2020 are entered.
Election/Restrictions
3.	Applicant’s election without traverse of species for treating cancer (Claim 32) in the reply filed on 10/21/2022 is acknowledged.
4.	Claims 47, 49 and 58-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.
5.	Claims 1, 2, 5, 15, 21-28, 30-32 and 61 are all the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 10/20/2020, 10/20/2020 and 10/20/2020 have been considered and entered. 

Specification
7.	The disclosure is objected to because of the following informalities: 
a) The use of the term, i.e., Tween, Octet HTX, Octet, Biacore, ProPAC HIC-10, Sypro, Aquity UPLC, Live/Dead, LabChip GX, CFX96, Expi293, EpiFectamine, Opti-MEM, DyLight 488, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The figure legends to Figures 1-3 and 6 are deficient for failing to include the sequence identifiers for the amino acid sequences > 4 amino acids in length pursuant to 37 CFR 1.812-1.825.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 1, 15, 21, 23-27, 30-32 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims drawn to rehumanized samalizumab (ALXN6000) antibodies comprising the samalizumab VH and VL CDR1-3 for binding to human CD200 but having modified frameworks at designated residues but with any amino acid. The NCI thesaurus definition for samalizumab:
 (//ncit.nci.nih.gov/ncitbrowser/ConceptReport.jsp?dictionary=NCI%20 Thesaurus&code=C7789) 
Definition:  A humanized monoclonal antibody directed against the human immunosuppressive molecule CD200 (OX-2) with potential immunomodulating and antineoplastic activities. Samalizumab binds to CD200, blocking the binding of CD200 to its receptor, CD200R, present on cells of the macrophage lineage; inhibition of CD200 may augment the cytotoxic T-lymphocyte (CTL) mediated immune response against CD200-expressing tumor cells. CD200 is a type 1a transmembrane protein, related to the B7 family of co-stimulatory receptors, and is upregulated on the surface of multiple hematologic malignant cells; this transmembrane protein appears to be involved in the downregulation of a Th1 (helper T cell) immune response.

	Claim interpretation
	The sequence alignment search between instant SEQ ID NO 20 (rehumanized) and SEQ ID NO 11 (samalizumab) shows 100% identity between the VHCDR1-3 and the core framework variation, i.e., :

    PNG
    media_image1.png
    1311
    987
    media_image1.png
    Greyscale

The sequence alignment search between instant SEQ ID NO 21 (rehumanized) and SEQ ID NO 12 (samalizumab) shows 100% identity between the VLCDR1-3 and the core framework variation, i.e., residues 13, 44, 69, 83 and 98:


    PNG
    media_image2.png
    1290
    996
    media_image2.png
    Greyscale


	The claimed VH domain comprises the following framework (FR) substitutions alone or in any combination: A97, M48, A9, V11, K12, V18, V20, R38, A40, P41, P43, R44, R67, V68, 170, R72, T174, A76, E82, S84, and R8.
	The claimed VL domain comprises the following framework (FR) substitutions alone or in any combination: A84, S12, T69, F71, T72, Q79, P80, F83, and T85.	
	The claimed antibody comprises any combination of the VH FR substitutions and/or VL FR substitutions with the end result of binding human CD200. 

	Disclosure in the Specification
	The anti-CD200 antibodies of the instant claims are modified for the purpose of decreasing aggregation that is otherwise seen with samalizumab. Specification teaching 
“In some embodiments, the anti-CD200 antibodies described herein are more stable (as assessed, e.g., by aggregation, mechanical stability) than an antibody comprising the heavy and light chain variable region sequences of samalizumab (e.g., can be formulated at higher concentrations in solution, less aggregation, less precipitation in solution), as assessed by, e.g., SEC and/or thermal stability.”

“The anti-CD200 antibody samalizumab has very high aggregation potential which limited its formulation to no more than 5 mg/ml, which raised concerns about efficacious dosing and manufacturing, particularly for patients with larger body size. This Example describes the rational two-step re-humanization of the parental murine antibody of samalizumab, c2aB7, with the aim of identifying antibodies that aggregate less than (i.e., are more soluble) and bind with higher affinity to human CD200 than samalizumab, and finally which also have good manufacturability.”

The sine qua non of the claimed invention is to amend the humanization of the already humanized samalizumab antibody for improved quality (e.g., decreased aggregation, increased solubility) as substantiated by the specification. 
	Prior art on framework modifications
Additionally, the data seem to indicate that it is the frameworks and CDRs that contribute to antigen binding.  
The claims are drawn to myriad possible amino acid substitutions for specific VH FR residues and for specific VL FR residues that are incalculable in number for any given VH much less in combination with any given VL. For example, the presence of non-naturally occurring cysteines is potentially disadvantageous because they can lead to misfolding or misconjugation problems.
The claims are not commensurate in scope with the written description provided in the specification.  The specification does not support the broad scope of the claims which encompass just any amino acid substitution to the V-domain frameworks to establish that Applicants were in possession of the claimed anti- hCD200 antibodies. The art long ago recognized the importance and contribution of framework residues to antigen binding.
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  
Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).
Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.

Prior art on unpredictability of modifications to VH/VL domains in general
Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of human CD200 (SEQ ID NO: 1-3; Table 12 in the specification) and the VH and VL domain sequences for samalizumab (SEQ ID NO: 11 and 12, respectively, in Table 12 of the specification) were known in the art, this would not have translated into knowledge of the genus of anti-CD200 antibodies that could possibly engage hCD200. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of Claim 1 for reliably assigning different antibody structures based on sequence data for the samalizumab (ALXN6000) clone let alone the VH/VL domains of SEQ ID NOS: 20 and 21, which would support the premise that the inventors possessed the full scope of the claimed inventions.
Analyzing applicants own disclosure, which while it does have divergent VH frameworks for the sequence of SEQ ID NO: 20 and divergent VL frameworks for the sequence of SEQ ID NO: 21 (see Table 12 in the specification), the full claim support for any amino acid substitution to any of the recited residues for the VH and/or VL is not provided nor established as of the filing date for the instant application. 
 
Scope of Enablement
9.	Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for humanized samalizumab (ALXN600; SEQ ID NO: 11 and 12) in treating cancer, in vivo, does not reasonably provide enablement for re-humanized samalizumab clones of SEQ ID NOS 20 and 21 much less the framework variants thereof in treating any cancer, in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Claim Interpretation 
	The method of treatment for any cancer irrespective of its expressing CD200 antigen using any antibody corresponding to the variants of VH/VL of SEQ ID NOS: 20 and 21 in order to treat said genus of cancers. The variants all comprise the VH/VL CDR1-3 of samalizumab. The framework variants of VH/VL of SEQ ID NOS: 20 and 21 are discussed above under the written description rejection.
	
Standard of Evidence
MPEP 706: The standard to be applied in all cases is the “preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.

Disclosure in the Specification
The anti-CD200 variants shown in Table 12 of the specification and claimed under generic Claim 1 have not been shown to have an effect in cancer therapy by way of actual reduction to practice in either in vitro or in vivo bioassays. 
The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). Without such guidance, the amount of in vitro and in vivo animal model testing for any given much less the combination of antibodies, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Prior Art Status: Samalizumab 
See the reference art cited in the IDS of 10/20/2020 (#8-9) and Burd et al. and Mahadevan et al. (PTO 892 form) for in vivo clinal trials with samalizumab. 
See the Examiner’s comments under the written description rejection incorporated herein for the deficiencies in the full breadth and scope of the claimed anti-CD200 antibody. 
Still further, Applicants have not established with even a scintilla of evidence that the POSA could reasonably conclude that data obtained in any in vitro assay would even necessarily correlate with results expected in any animal model for the genus of all possible variants of the VH/VL domain combinations encompassed under Claim 1. Thus, to the extent the claims encompass an intended in vivo cancer treatment effect of any subject, and the specification does not provide sufficient guidance using the genus of antibodies in a method with in vitro nor in vivo evidence to treat any cancer, Applicants were not in possession of the full scope of the invention at the time of filing.
Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the use of the claimed antibodies as immunotherapeutic agents in vivo in combination with the second agents, one skilled in the art would reasonably conclude that the broadly claimed invention was not fully supported in the specification, and thereby removing applicants from full possession of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 2, 5, 15, 21-28, 30-32 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 109, in view of Claims 1-2, 75, 77, and 111-112 of copending Application No. 16/954,868 (reference application US 20210087267). The reference application is not afforded safe harbor protection under 35 USC 121 because it shares no continuity with nor is subject to restriction/ speciation vis-s-vis the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to antibodies comprising the VH/VL CDR1-3 for the samalizumab antibody Claims 3 and 109 for use in a pharmaceutical formulation (Claims 1 and 2, respectively), a kit (Claims 75 and 111), and a method of treating cancer (Claims 77 and 112). The reference claims are drawn to antibodies comprising identical VH/VL CDR1-3 as those in the sequences of SEQ ID NOS: 20 and 21 and that are required to bind human CD200 with no reference to the importance of nor distinction between frameworks. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643